Title: From Thomas Jefferson to Robert Hooe, 9 October 1806
From: Jefferson, Thomas
To: Hooe, Robert


                        
                            Messrs. Robert Hooe & co.
                            Washington Oct. 9. 06
                        
                        It escaped my recollection yesterday that it was the day on which my acceptance of mr Jarvis’s bill was
                            become due. I now inclose you a check on the bank of the US. at this place for it’s amount, 242.71 presuming the course of
                            your transactions makes money in this bank as convenient as in Alexandria: if it does not, on saying so by return of post
                            I will draw the money myself & remit it. Accept the assurances of my respect
                        
                            Th: Jefferson
                            
                        
                    